Exhibit 10.3






MEDINA INTERNATIONAL CORP.
1305-1090 West Georgia Street
Vancouver, British Columbia
Canada V6E 3V7




                                                                               
                                                                               
                                     February 1, 2006  TO:  Biotech-Knowledge
LLC, a limited liability company under the laws of the State of Delaware   
("BTK"), whose sole member is Dr. Ehud Keinan ("Keinan"),      whose address is
c/o Prof. Ehud Keinan, The Scripps Research Institute, Department of   
Molecular Biology, 10550 North Torrey Pines Road, MB-20, La Jolla, CA 92037 




  Dear Sirs:




RE: Method of Detecting Peroxide Based Explosives

This letter sets out the agreement (“Agreement”) reached among Medina
International Corp. (“Medina”) and BTK, upon the terms and conditions set forth
herein.



  Previous and Parallel Transactions




1.      It is noted that, prior to the date hereof, BTK has purchased certain
shares of Medina from some of its shareholders and, under a separate agreement,
from Medina itself. The purpose of such sale of shares to BTK was to create a
substantial interest for BTK, and Keinan its sole member, in Medina, and to
incentivize BTK and Keinan to use their knowledge, experience and contacts to
assist Medina in identifying new technologies and applications in the homeland
security area.   2.      Medina considered various ideas for investment purposes
and, eventually, the Board of Directors of Medina has identified U.S. patent
#6,767,717 and other related state patents and patent applications, including
all of the related know-how and technology (collectively, the "Patent") as the
most promising technology presented.   3.      On the date hereof Medina and
Keinan are entering into an agreement relating to the purchase of the Patent by
Medina, on the terms set forth therein (the “Patent Purchase Agreement”; the
term “Closing” herein shall have the meaning ascribed to it in the Patent
Purchase Agreement).   4.      Medina is interested in the continued service of
BTK, by Keinan, as a consultant to assist and guide the future development of
products under the Patent. In connection therewith, and in light of the number
of shares of Medina held by BTK, Medina is also interested in entering into an
agreement with BTK relating, among others, to certain corporate governance
matters.     Consequently, Medina wishes to enter into this Agreement with BTK,
and BTK wishes to enter into this Agreement with Medina, on the terms and
conditions set forth herein. Medina acknowledges that BTK fully disclosed to it
his interest in the Patent and this transaction prior to the execution hereof.  

Consulting Agreement

5.      BTK enters on the date hereof into an agreement with Medina to provide
it with the consulting  

--------------------------------------------------------------------------------

2

services of Keinan, on behalf of BTK, in the form of Exhibit A hereto.

6.      In the event that the Patent Purchase Agreement shall terminate for any
reason whatsoever, this Agreement shall terminate at the same time and have no
further force or effect.  



Closing and Definitive Agreements




7.      Closing of the transactions contemplated herein will occur on or before
February 28, 2006 or on such other date as the parties may agree, to be held at
the City of Vancouver, Canada, at such place and time as the parties may agree.
  8.      The parties agree to instruct their attorneys to co-operate and
complete comprehensive and definitive agreements for the Sale Transaction. The
definitive agreements will contain terms and representations customary for
similar agreements, as prepared by commercial legal counsel of good reputation.
In the event that any matter cannot be resolved or agreed, the terms of this
Agreement will govern respecting that matter. If no definitive agreements are
executed by the parties hereto, this Agreement will remain in full force and
effect. In addition, the parties shall discuss, and provide for in the
definitive agreements, the composition of the Board of Directors of Medina after
the Closing, the management of the Company and such other similar governance
issues.  



Due Diligence




9.      Medina and BTK will each have the right to conduct due diligence on the
other in connection with the subject transaction. Each of Medina and BTK and
their respective accountants, legal counsel and other representatives will have
full access during normal business hours to the management, properties, books,
records, contracts, commitments and other documents of the other in connection
with this transaction.  



Closing Conditions




10.      This Agreement and the Closing hereof is subject to the following:    
(a)      the passing of resolutions by the Board of Directors of Medina upon
Closing, relating to the composition of the Board, as the parties shall agree
and Medina will have received the consents to act as directors of those parties;
BTK and Keinan agree that at the Closing Keinan shall be appointed a member of
the Board of Directors of Medina; and     (b)      all representations and
warranties contained herein and to be contained in the definitive agreements
described in Section 13 hereof shall be true and correct at the date of Closing.
      The conditions set forth above are for the mutual benefit of Medina and
BTK and each may waive the condition as it applies to the other party.  

Representations of Medina

11. Medina represents and warrants to BTK that:

--------------------------------------------------------------------------------



3




(a)      the authorized capital of Medina consists of 350,000,000 common shares
with a par value of $0.001 per share, of which there are presently 4,442,858
common shares issued and outstanding;   (b)      other than as set out in (a)
above and as contemplated under this Agreement, there are no other rights,
warrants or options outstanding pursuant to which any shares of Medina may be
issued and there are no other securities issued and outstanding or issuable
which are or may be convertible or converted into shares of Medina;   (c)     
Medina is duly incorporated under the laws of the state of Nevada;   (d)     
Medina is a reporting issuer under the Securities Exchange Act of 1934; and  
(e)      all of Medina’s continuous disclosure filings with the Securities
Exchange Commission of the United States are in good standing and are complete
and accurate and other than as contemplated herein, there are and shall at
Closing be no material changes in Medina’s business and affairs from that which
is disclosed in Medina’s continuous disclosure documents.  



Representations of BTK




12.      BTK represents and warrants to Medina that:     (f)      This Agreement
constitutes the valid and binding obligation of BTK, enforceable against it in
accordance with its terms.     (g)      The execution and performance by BTK of
this Agreement do not conflict with, or result in a breach or violation of, any
agreement, judgment, order, laws or regulations applying to BTK, and do not
require the consent or approval of any person, which consent or approval has not
been obtained prior to the date hereof.  



Covenants




13.      Medina hereby covenants to BTK that until Closing or earlier
termination of this Agreement:     (h)      Medina shall conduct its business in
the ordinary and normal course and shall not, without the prior written consent
of BTK, enter into any transaction which would cause any of its representations
or warranties or agreements contained in this Agreement to be incorrect or to
constitute a breach of any covenant or agreement of Medina herein;     (i)     
Medina shall not issue or redeem any shares in its capital nor issue any
securities convertible or exchangeable into shares other than pursuant to the
terms of this Agreement;     (j)      CEO and CFO for Medina shall not be
appointed unless reasonably acceptable to BTK; and     (k)      Medina will use
reasonable efforts to cause a subdivision of its common shares on an up to seven
(7) for one (1) basis (the “stock split”).   14.      BTK hereby acknowledges
that Medina will be required to provide substantial disclosure about  

--------------------------------------------------------------------------------



4




this Agreement to the SEC and it agrees to fully co-operate to provide in a
timely manner such information and disclosures as Medina’s legal counsel and
auditors may request.



Binding Agreement




15.      Upon acceptance of the terms of this Agreement by all of the parties
hereto, this Agreement shall be deemed to constitute and shall be a legally
valid and binding agreement.  



Termination




16.      In the event Closing has not occurred by February 28, 2006, any party
may elect to terminate this Agreement and all obligations of the parties
hereunder shall cease. No party may elect to terminate if it has not complied
with its obligations hereunder and the other party does not agree to terminate.
 



Confidentiality




17.      BTK acknowledges that Medina is a public company and has an obligation
to disclose all material information about its affairs. BTK agrees that he will
not trade in the securities of Medina while in possession of, nor will they
inform others of (except on a need to know basis), any non-disclosed material
information about Medina.  



General




18.      All Medina’s legal costs in connection with the preparation of this
Agreement and the completion of the transactions contemplated herein shall be
for the account of Medina, whether or not the transactions contemplated hereby
are completed. BTK will pay his own legal costs of review of this Agreement and
any definitive agreements prepared by Medina’s legal counsel.   19.      This
Agreement shall be governed and interpreted in accordance with the laws of the
Province of British Columbia.   20.      This Agreement may be executed in
counterparts with the same effect as if each of the parties hereto had signed
the same document and all counterparts will be construed together and constitute
one and the same instrument.   21.      This Agreement will inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
personal representatives, successors and assigns.   22.      All dollar
references are United States dollars. Each party will bear any and all taxes
imposed on it and applicable to this transaction.   23.      This Agreement
represents the entire agreement between the parties with respect to the
transactions contemplated herein and supersedes all other prior agreements,
understandings, negotiations and discussions.  

--------------------------------------------------------------------------------



5




If the foregoing correctly sets out the terms of our agreement, please execute
this letter in the space provided.



  MEDINA INTERNATIONAL CORP.






  Per: /s/ Nick DeMare
Authorized Signatory




Name

BioTech Knowledge LLC

Per: /s/ Ehud Keinan
Authorized Signatory

Name



  CONFIRMATION




I, the sole member of BioTech Knowledge LLC, hereby confirm my agreement to the
above, including, without limitation, to the provisions of Sections 5 and 6
above. I represent and warrant to Medina that this confirmation constitutes my
valid and binding obligation, enforceable against me in accordance with its
terms, and that the execution and performance by me of this confirmation do not
conflict with, or result in a breach or violation of, any agreement, judgment,
order, laws or regulations applying to me, and do not require the consent or
approval of any person, which consent or approval has not been obtained prior to
the date hereof.



/s/ Ehud Keinan
EHUD KEINAN




--------------------------------------------------------------------------------